Citation Nr: 0210800	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic otitis media 
with left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing 
loss and tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Right ear hearing loss and tinnitus were not shown on 
active duty, or for decades thereafter, and have not been 
linked to the veteran's active duty by competent medical 
evidence.

3.  A September 1959 rating decision found clear and 
unmistakable error (CUE) in a September 1945 grant of service 
connection for left ear otitis media with defective hearing 
by aggravation, and severed service connection.  

4.  Evidence added to the record since the September 1959 
rating decision finding CUE in the September 1945 rating 
decision, and severing service connection for left ear otitis 
media with defective hearing, is cumulative and, when viewed 
in conjunction with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  Hearing loss in the right ear and tinnitus were not 
incurred in or aggravated by active service, nor may right 
ear hearing loss be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The September 1959 rating decision finding CUE in the 
September 1945 rating decision, and severing service 
connection for left ear otitis media with defective hearing, 
is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

3.  Evidence received since the September 1959 rating 
decision finding CUE in the September 1945 rating decision, 
and severing service connection for left ear otitis media 
with defective hearing, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The Board 
notes that there have been two cases of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
Dyment v. Principi, 287 F.3d 1377 (2002) and Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that have held 
to the contrary, i.e., that the "duty to assist" provisions 
of Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.]  Regardless, the applicability of 
the VCAA in the instant case is a moot point, as all 
pertinent mandates of the VCAA and implementing regulations 
have been satisfied.

In this regard, the Board notes that the November 2000 rating 
decision and a statement of the case issued in January 2001 
provided the veteran notice of the specific legal criteria, 
and the required evidence, necessary for service connection 
and to reopen a claim for service connection with new and 
material evidence.  The RO sent the veteran a letter in 
September 2000 informing him of what evidence VA could obtain 
and what evidence he needed to submit to support his claims.  
VA provided the veteran with an occasion to present live 
testimony via video conference before the undersigned Board 
Member.  Although correspondence from the National Personnel 
Records Center (NPRC) received in February 2001 indicates 
that the veteran's record was fire-related, the veteran's 
service medical records were actually associated with his 
claims file in August 1945.  Recent medical treatment records 
have been associated with the veteran's claim file, and there 
is no indication that additional VA or private medical 
records exist that could be obtained.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim. 

Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

The veteran continues to allege that he aggravated a pre-
existing left ear condition during active duty.  He also 
alleges that he incurred right ear hearing loss and tinnitus 
while on, or due to, his active duty.  In correspondence, he 
has asserted that he had been found to have 8 percent hearing 
in his left ear, with his head turned and listening to oral 
speaking, at his "Quicker Induction".  During maneuvers, a 
loud high pitch noise hit his ear and his earaches began at 
this time.  He went to the dispensary and was then sent to 
the regional hospital where he was examined and released.  

During a hearing, the veteran's testimony was consistent with 
his earlier statements and he added that he had suffered from 
a left ear condition since age 6.  He reported being hit on 
the left ear while on active duty, after which he was 
sensitive to high pitched sounds.  Left ear tinnitus and ear 
aches began at that time, followed later by left ear hearing 
loss.  He was exposed to explosions and weapon fire while on 
active duty.  He had undergone no treatment within one year 
of discharge.  He was unable to recall when his right ear 
hearing loss began.  He described current hearing loss and 
tinnitus.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
right ear hearing loss or tinnitus.  Right ear hearing of 
15/15, left ear hearing of 8/15 and a principal defect of 
defective hearing of the left ear were noted on the report of 
his entrance examination.  A Certificate of Disability for 
Discharge indicates that the veteran was unfit for military 
duty because of chronic left ear otitis media, suppurative, 
cause undetermined, with right hearing 15/15 and left hearing 
1/15.  The date of onset for his disease or injury was 1933, 
and he became unfit for duty in August 1945.  The Certificate 
provides that the otitis media existed prior to service, and 
was not incident to or aggravated by service.  

The report of a September 1948 VA examination provides a 
history of left ear discharge since age 6 with current foul, 
scanty discharge.  Conversational voice was heard at 20 feet 
on the right (20/20) and zero feet on the left (0/20).  
Audiogram showed a 6.4 percent loss on the right and 67.6 
percent loss on the left.  The diagnosis was left ear 
chronic, suppurative otitis media; and deafness of the left 
ear, conduction type.  The examiner commented that the 
suppurative condition had produced a marked drop in hearing 
in the left ear, but the right ear hearing was adequate.  A 
January 1949 VA treatment and progress record indicates pain 
in the left ear, off and on since 1934, with occasional 
impaired hearing.  The diagnosis was left ear suppurative 
otitis media.

VA medical records dated in 1958 and 1959 were submitted 
after the veteran's service connection was severed.  They 
show that the veteran underwent a radical left mastoidectomy 
in May 1958.  Diagnoses were left ear chronic suppurative 
otitis media; left ear chronic sclerosing mastoiditis, 
secondary to diagnosis 1; perforation of left tympanic 
membrane due to infection, secondary to diagnosis 1; and 
conduction deafness, secondary to diagnosis 1.  

Outpatient treatment records dated in June 2000 show that the 
veteran has right ear and left ear hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2001).  The veteran 
complained of bilateral hearing loss, bilateral tinnitus, and 
dizziness.  An August 2000 treatment note provides that the 
veteran reported having noticed progressive right hearing 
loss over several years with occasional bilateral tinnitus.  
The veteran was fitted for hearing aids in September 2000.  

Legal Analysis

Service Connection Claim

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, to include sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for right ear hearing loss and 
tinnitus.  There is no evidence of hearing loss of the right 
ear or tinnitus while the veteran was on active duty, or 
within one year of discharge.  His right ear hearing for 
conversational voice was normal on examination in September 
1948, with only a 6.4 percent loss which did not result in a 
diagnosis of hearing loss at that time.  There was no 
diagnosis of tinnitus at that time.  A January 1949 VA 
treatment and progress record is negative for complaints, 
findings, symptoms, or diagnoses a right ear disorder.  The 
veteran's right ear hearing loss and tinnitus are first shown 
by medical evidence in 2000. 

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus the veteran's own assertions that his current 
right ear hearing loss and tinnitus are due to his active 
duty are entitled to no probative weight.  In fact, there is 
no medical evidence showing a nexus or link between the 
veteran's current condition and his service, such as a 
medical opinion, based on a review of the record, linking 
them. 

The Board finds that the VCAA does not require additional 
development, such as a VA examination or opinion, in this 
case.  The current evidence is adequate for adjudication of 
this claim.  As the evidence does not show right ear hearing 
loss or tinnitus until decades after the veteran's service, 
any medical opinion providing a nexus would be speculative.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for right ear hearing loss and tinnitus.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

New and Material Evidence Claim

The September 1959 RO decision became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a).  In order to reopen this earlier 
claim, the veteran must present or secure new and material 
evidence with respect to the claim, which has been denied.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The evidence of record at the time of the September 1959 
rating decision consisted of the veteran's service medical 
records, the September 1948 VA examination report and the 
January 1949 treatment and progress note.  The remaining 
items of evidence currently in the claims file were submitted 
after the September 1959 rating decision.  In a broad sense, 
all of these items are new, in that they were not of record 
at that time.

On the other hand, the newly submitted evidence is not 
material or probative to the issue of service connection for 
otitis media and left ear hearing loss, due to aggravation.  
What was missing at the time of the September 1959 decision 
was competent evidence that the veteran's pre-existing left 
ear condition was aggravated or chronically worsened during 
his period of active duty.  The veteran's new evidentiary 
submissions do not provide such evidence.  The veteran's own 
assertions that his pre-existing otitis media and left ear 
hearing loss were aggravated by his active duty, and 
specified events occurring therein, are entitled to no 
probative weight.  Espiritu, supra.  The 1958 and 1959 
treatment records and the 2000 treatment records are negative 
for any suggestion or medical opinion that his left ear 
condition was worsened during or as the result of service 
beyond its natural progression.  Thus, they fail to support 
the veteran's assertion of service connection by aggravation.  
The additional evidence in question merely confirms what was 
already known; that the veteran has a history of otitis media 
and hearing loss of the left ear.  This evidence does not 
provide a more complete picture, within the meaning of Hodge, 
supra.

The Board finds that evidence submitted since the final 
September 1959 RO decision is not new and material.  
Accordingly, the claim for service connection for left ear 
otitis media with defective hearing is not reopened.


                                                             
ORDER

Entitlement to service connection for right ear hearing loss 
and tinnitus is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
chronic otitis media with left ear hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

